Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 3, 2016

                                        No. 04-16-00192-CV

                                    Abelardo G. GONZALEZ,
                                            Appellant

                                                  v.

   Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
       Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano;
                                 and Edward A. Nolen,
                                       Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003714 D1
                          Honorable Robert C. Chesire, Judge Presiding


                                           ORDER
         Appellant’s brief was originally due on May 18, 2016. Appellant is acting pro se on
appeal. Neither the brief nor a motion for extension of time has been filed. It is therefore
ORDERED that appellant file his appellant’s brief no later than June 17, 2016. If appellant fails
to file the brief by this date or fails to reasonably explain the reason for his failure to do so, this
appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a); 42.3(b),(c).

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court